DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of determine a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm, determine an autoregulation status of the patient based on the first set of mean arterial pressure values, and determining a second set of mean arterial pressure values of the patient, wherein the second set of mean arterial pressure values are determined using a second algorithm different than the first algorithm which are considered a mental process.
The limitations are not indicative of integration into a practical application as:
 they do not illustrate an improvement as the prior art is capable of monitoring mean blood pressure by multiple sources and displaying only one of those datasets.
The claims do not effect a particular treatment.
The claims do not utilize a particular machine.
The claims do not effect a transformation.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving a first physiological signal indicative of a physiological parameter of a patient is an insignificant extrasolution data gathering activity and displaying a second set of mean arterial pressure is a generic postsolution activity. 
Furthermore, displays and processing circuitries are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sampling mean arterial pressure to make a determination on autoregulation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2-10 also do not add significantly more to the exception as they merely specify how the data is communicated, adding extrasolution data gathering activity, specify how the algorithm may be configured,  add steps to the mental process, or add generic postsolution activities.
Regarding Claim 12, the claim(s) is directed to the abstract idea of determine a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm, determine an autoregulation status of the patient based on the first set of mean arterial pressure values, and determining a second set of mean arterial pressure values of the patient, wherein the second set of mean arterial pressure values are determined 
The limitations are not indicative of integration into a practical application as:
 they do not illustrate an improvement as the prior art is capable of monitoring mean blood pressure by multiple sources and displaying only one of those datasets.
The claims do not effect a particular treatment.
The claims do not utilize a particular machine.
The claims do not effect a transformation.
Thus, the claims appear to be generally linking the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception receiving a first physiological signal indicative of a physiological parameter of a patient is an insignificant extrasolution data gathering activity and displaying a second set of mean arterial pressure is a generic postsolution activity. 
Furthermore, displays and processing circuitries are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sampling mean arterial pressure to make a determination on autoregulation and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 13-17 also do not add significantly more to the exception as they merely specify how the data is communicated, adding extrasolution data gathering activity, 
Regarding Claim 18, the claim(s) is directed to the abstract idea of determine a first set of mean arterial pressure values of the patient for a time period based on the first physiological signal and determine an autoregulation status of the patient based on the first set of mean arterial pressure values which are considered a mental process.
The limitations are not indicative of integration into a practical application as:
 they do not illustrate an improvement as the prior art is capable of monitoring mean blood pressure by multiple sources and displaying only one of those datasets.
The claims do not effect a particular treatment.
The claims do not utilize a particular machine.
The claims do not effect a transformation.
Thus, the claims appear to be generally linking the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving a first physiological signal indicative of a physiological parameter of a patient and transmitting the first set of mean arterial pressure values to a multi-parametric monitor device are insignificant extrasolution data gathering activities and displaying a first set of mean arterial pressure is a generic postsolution activity. 
Furthermore, displays and processing circuitries are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry.
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of sampling mean arterial pressure to make a determination on 
Dependent claims 19-20 also do not add significantly more to the exception as they merely specify how the data is communicated, adding extrasolution data gathering activity, specify how the algorithm may be configured, add steps to the mental process, or add generic postsolution activities.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widman et al (US 2011/0105912) (“Widman”) as noted in Applicant IDS dated 6/07/2018 or, in the alternative, under 35 U.S.C. 103 as obvious by Widman in view of Hampapuram et al (US 2016/0210099) (“Hampapuram”).
	Regarding Claim 18, Widman teaches a device (Abstract) comprising: 
a first display (Abstract); and 
processing circuitry ([0022]) configured to: 

determine a first set of mean arterial pressure values of the patient for a time period based on the first physiological signal ([0017], [0025] determined blood pressure for analysis indicated as mean arterial pressure, averaging is first algorithm for a monitored period); 
transmit the first set of mean arterial pressure values to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display (Fig. 1, [0026] the signal processing unit has wireless communication capabilities, therefore the system of Widman as a whole is configured to transmit the gathered data to a separate monitor device); 
determine an autoregulation status of the patient based on the first set of mean arterial pressure values ([0085], [0031]); and 
present, via the display, the first set of mean arterial pressure values of the patient for the time period ([0095]).
	Alternatively, while Widman doesn’t describe the system incorporating a second display for receiving and displaying the data, such a limitation is known in the art.
	Specifically, Hampapuram teaches a medical device monitor (Abstract) comprising the need for multiple displays to track medical data on a variety of platforms ([0007] medical data may be viewed over smartphones and the dedicated display of the glucose monitor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the same data set of mean arterial blood pressure of Widman be sent to all displays as Hampapuram teaches that multiple displays motivates a need for consistency of displayed data across all platforms. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson et al (US 2005/0020886) (“Hutchinson”).
Regarding Claim 1, while Widman teaches a device (Abstract) comprising: 
a display (Abstract); and 
processing circuitry ([0022]) configured to: 
receive a physiological signal indicative of a physiological parameter of a patient ([0022] blood pressure monitoring device 108); 
determining a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm ([0017], [0025] determined blood pressure for analysis indicated as mean arterial pressure, averaging is first algorithm for a monitored period); 
determine an autoregulation status of the patient based on the first set of mean arterial pressure values ([0085], [0031]); and
present, via the display, mean arterial pressure values of the patient for the time period ([0095]),
	Widman fails to teach the device comprising:
a second set of mean arterial pressure values of the patient for the time period, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  
However Hutchinson teaches a physiological monitoring system (Abstract) wherein the system determines a patient state based on multiple rule-based algorithms simultaneously evaluating the same data ([0028], [0029])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the mean arterial pressure / diagnostic interpretation of sensor data of Widman may be evaluated by multiple algorithms as taught by Hutchinson as this can provide higher confidence in an abnormal patient condition if two different interpretations agree.
Regarding Claim 2, Widman and Hutchinson teach the device of claim 1, wherein the display is a first display (See Claim 1 Rejection), the processing circuitry is further configured to: 
determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 1 Rejection); and 
communicates physiological data to a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display (Fig. 1, [0026] the signal processing unit has wireless communication capabilities, therefore the system of Widman as a whole is configured to transmit the gathered data to a separate monitor device).
Regarding Claim 3, Widman and Hutchinson teach the device of claim 1, wherein the processing circuitry is further configured to determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm to mimic determination of mean arterial pressure for the time period by a multi-parametric monitor device (See Claim 1 Rejection, Hutchinson: the fact that the multiple interpretations may be customized, the combination teaches the processing circuitry is configured to determine the mean arterial pressure in any desired way).
Regarding Claim 4, Widman and Hutchinson teach the device of claim 3, wherein the processing circuitry is configured to determine the second set of mean arterial pressure values using the second algorithm to mimic determination of mean arterial pressure (See Claim 1 Rejection), and
determining mean arterial pressure by at least determining a weighted average of a systolic peak of the physiological signal and a diastolic peak of the physiological signal, and 
wherein a weighting of the diastolic peak of the physiological signal is greater than or equal to a weighting of the systolic peak of the physiological signal (See Claim 1 Rejection, Hutchinson: the fact that the multiple interpretations may be customized, the combination teaches the processing circuitry is configured to determine the mean arterial pressure in any desired way).
Regarding Claim 5, Widman and Hutchinson teach the device of claim 1, wherein the processing circuitry is further configured to receive the second set of mean arterial pressure values from a multi-parametric monitor device (Widman: Fig. 1, [0026] the signal processing unit has wireless communication capabilities, therefore the system of Widman as a whole is configured to receive the gathered data from a separate monitor device).

Regarding Claim 12, while Widman teaches a method (Abstract) comprising: 
receiving, by processing circuitry ([0022]), a physiological signal indicative of a physiological parameter of a patient ([0022] blood pressure monitoring device 108 data is received by signal processing unit 112); 
determining, by the processing circuitry, a first set of mean arterial pressure values of the patient for a time period based on the physiological signal using a first algorithm ([0017], [0025] determined blood pressure for analysis indicated as mean arterial pressure, averaging is first algorithm for a monitored period);

presenting, via a display, mean arterial pressure values of the patient for the time period ([0095]),
	Widman fails to teach the method comprising present, via the display, a second set of mean arterial pressure values of the patient for the time period, wherein the second set of mean arterial pressure values are determined using a second algorithm different from the first algorithm.  
However Hutchinson teaches a physiological monitoring system (Abstract) wherein the system determines a patient state based on multiple rule-based algorithms simultaneously evaluating the same data ([0028], [0029])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the mean arterial pressure / diagnostic interpretation of sensor data of Widman may be evaluated by multiple algorithms as taught by Hutchinson as this can provide higher confidence in an abnormal patient condition if two different interpretations agree.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Hampapuram.
Regarding Claim 2, Widman and Hutchinson teach the device of claim 1, wherein the display is a first display (See Claim 1 Rejection), the processing circuitry is further configured to: 
determine the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 1 Rejection).
Alternatively, while Widman and Hutchinson don’t describe the system incorporating a multi-parametric monitor device for presentation by the multi-parametric monitor device via a second display would be obvious.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the multiple interpretations of mean arterial pressure motivated by Widman and Hutchinson may require viewing on multiple displays as taught by Hampapuram to provide convenience for a user. This would motivate communicating both the first and second set of mean arterial pressure values to a multi-parametric monitor device for presentation by the monitor device via a second display.

Regarding Claim 13, Widman and Hutchinson teach the method of claim 12, further comprising: 
Wherein presenting the second set of mean arterial pressure values comprises presenting the second set of mean arterial pressure values via a first display (See Claim 12 Rejection, teaches a single display and teaches displaying the multiple interpretations), and wherein the method further comprises
determining the second set of mean arterial pressure values based on the physiological signal using the second algorithm (See Claim 12 Rejection); their combined efforts fail to teach communicating the second set of mean arterial pressure values to a multi- parametric monitor device for presentation by the multi-parametric monitor device via a second display.
However Hampapuram teaches a medical device monitor (Abstract) comprising the need for multiple displays to track medical data on a variety of platforms ([0007] medical data may be viewed over smartphones and the dedicated display of the glucose monitor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the multiple interpretations of mean arterial pressure motivated by Widman and Hutchinson may require viewing on multiple displays as taught by .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Addison et al (US 2012/0029361) (“Addison”).
Regarding Claim 4, Widman and Hutchinson teach the device of claim 3, 
wherein the processing circuitry is configured to determine the second set of values for mean arterial pressure using the second algorithm to mimic determination of mean arterial pressure (See Claim 1 Rejection).
Alternatively, while Widman and Hutchinson don’t describe the system determining mean arterial pressure by at least determining a weighted average of a systolic peak of the physiological signal and a diastolic peak of the physiological signal, and 
wherein a weighting of the diastolic peak of the physiological signal is greater than or equal to a weighting of the systolic peak of the physiological signal, this limitation is motivated by the art.
Specifically, Addison teaches a physiological monitor (Abstract) wherein mean arterial pressure is determined by a weighted average of a systolic peak of the physiological signal and a diastolic peak of the physiological signal, and wherein a weighting of the diastolic peak of the physiological signal is greater than or equal to a weighting of the systolic peak of the physiological signal ([0069]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the second set of mean arterial pressure values taught by Widman and Hutchinson to the display, using a different algorithm, as taught by Addison as this provides a different interpretation of what the mean arterial pressure is and multiple interpretations of a patient status may be preferred based on the overlap of their agreement.

Claim(s) 6-7, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Addison et al (US 2017/0000423) (“Addison 2”).
Regarding Claim 6, while Widman and Hutchinson teach the device of claim 1, their combined efforts fail to teach wherein the physiological parameter of the patient comprises a first physiological parameter, and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determine a set of oxygen saturation values of the patient based on the second physiological signal; and 
determine a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 7, Widman, Hutchinson, and Addison 2 teach the device of claim 6, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 
wherein the processing circuitry is configured to determine the set of oxygen saturation values based on a sampling window for the set of oxygen saturation values, and 
wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 6 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  
Regarding Claim 10, while Widman and Hutchinson teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to: 
determine that the autoregulation status is impaired based on the first set of mean arterial pressure values and a set of oxygen saturation values of the patient, and 
generate a notification in response to determining that the autoregulation status is impaired.  

determine that the autoregulation status is impaired based on a set of arterial pressure values and a set of oxygen saturation values of the patient (Abstract, [0026]), and 
generate a notification in response to determining that the autoregulation status is impaired ([0025] autoregulation impairment, [0029] notification).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.

Regarding Claim 15, Widman and Hutchinson teach the method of claim 12, their combined efforts fail to teach the method further comprising: 
receiving, from the sensing circuitry, a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determining a set of oxygen saturation values of the patient based on the second physiological signal; and 
determining a relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values, 
wherein determining the autoregulation status of the patient is based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising

determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
Regarding Claim 16, Widman, Hutchinson, and Addison 2 teach the method of claim 15, 
wherein determining the first set of mean arterial pressure values is further based on a sampling window for the first set of mean arterial pressure values, 
wherein determining the set of oxygen saturation values is further based on a sampling window for the set of oxygen saturation values, 
wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises determining the relative time delay based on a duration of the sampling window for the first physiological signal and a See Claim 15 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Addison 2 and further in view of Fornwalt et al (US 2010/0087738) (“Fornwalt”).
Regarding Claim 8, Widman, Hutchinson, and Addison 2 teach the device of claim 6, their combined efforts fail to teach wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values by at least: 
determining a cross-correlation function for the first physiological signal and the second physiological signal; and 
determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman, Hutchinson, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Regarding Claim 17, Widman, Hutchinson, and Addison 2 teach the method of claim 15, their combined efforts fail to teach wherein determining the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values comprises: 
determining a cross-correlation function for the first physiological signal and the second physiological signal; and 
determining a time lag at which the cross-correlation function has a maximum amplitude.  
However Fornwalt teaches a physiological monitor (Abstract) and teaches that determining a time lag comprises determining a cross-correlation function for the first physiological signal and the second physiological signal; and determining a time lag at which the cross-correlation function has a maximum amplitude ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman, Hutchinson, and Addison 2 and perform the time delay calculation with maximum amplitude in the cross-correlation function as taught by Fornwalt as the application of a known technique to a known device ready for improvement to yield predictable results of accurately assessed delay.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Addison 2 and further in view of Bonnefous (US 6,113,543).
Regarding Claim 9, Widman, Hutchinson, and Addison 2 teach the device of claim 6, and Addison 2 further teaches wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of mean arterial pressure values and the set of oxygen saturation values (See claim 6 Rejection), their combined efforts fail to teach 

However Bonnefous teaches a physiological monitor (Abstract) wherein physiological data sets may be synchronized to reveal characteristics between datasets (Col. 4, L. 52-64).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the synchronization of Bonnefous for the data sets of Widman, Hutchinson, and Addison 2 as this may reveal separate conditions (Bonnefous: viscous behavior of flow recognized from synchronization).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Chan et al (US 2014/0228692) (“Chan”) and further in view of Woehrle (US 5,846,190) and further in view of Wang et al (US 2016/0242657) (“Wang”).
Regarding Claim 11, while Widman and Hutchinson teach the device of claim 1, their combined efforts fail to teach wherein the processing circuitry is further configured to: 
determine a signal quality metric based on the difference between the first set of mean arterial pressure values and the second set of mean arterial pressure values, 
	However Chan teaches a physiological monitor (Abstract) wherein two related data sets are gathered ([0041] peaks and minimums in a respiration signal), determining the difference between the datasets ([0039] to determine whether the data sets have expected relationship), and determining a signal quality metric from the difference ([0041]-[0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a quality metric as taught by Chan to determine if the expected characteristics are seen between the two datasets of Widman and Hutchinson as the application of a known technique of comparing datasets with a quality metric to the known two 
Yet their combined efforts fail to teach
determine that the signal quality metric is greater than or equal to a threshold level, 
generate a notification in response to determining that the signal quality metric is greater than or equal to the threshold level, 
However Woehrle teaches a medical device (Abstract) comprising a quality determination of data and notification of data falling under a quality threshold (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to a threshold as taught by Woehrle to ensure that any analysis performed on the gathered data is accurate.
Yet their combined efforts fail to teach:
output the autoregulation status before determining that the signal quality metric is greater than or equal to the threshold level, and 
refrain from further outputting the autoregulation status in response to determining that the signal quality metric is greater than or equal to the threshold level.  
	However Wang teaches a physiological measurement system (Abstract) wherein an image quality of an optical mouse is tracked and when quality is below a threshold level, the output of the mouse is stopped.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compare the quality metric of Chan to cause the stopping of processing of related parameters as Wang teaches this ensures the ending of further compound errors.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Hutchinson and further in view of Baudenbacher et al (US 2015/0359489) (“Baudenbacher”).
Regarding Claim 14, Widman and Hutchinson teach the method of claim 12, and Widman teaches an embodiment of measuring blood pressure from multiple sensors ([0069]), their combined efforts fail to teach the method comprising receiving the second set of mean arterial pressure values from a multi-parametric monitor device.  
However Baudenbacher teaches a physiological monitoring system (Abstract) wherein physiological data is received from multiple sensors in an array ([0015]) gathering multiple data parameters.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receive the second set of mean arterial pressure values taught by Widman and Hutchinson from a multi-parametric monitor device as taught by Baudenbacher as a simple substitution of one monitoring scheme for another to obtain predictable results of accurately assessed mean blood pressure.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widman in view of Addison 2.
Regarding Claim 19, while Widman teaches a device of claim 18, wherein the physiological parameter of the patient comprises a first physiological parameter, and wherein the processing circuitry is further configured to: 
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter; 
determine a set of oxygen saturation values of the patient based on the second physiological signal; and  62Docket No: C00013949.USU1/1215-093US01 

wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the first set of mean arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values.  
However Addison 2 teaches an autoregulation analysis technique (Abstract) comprising
receive a second physiological signal of the patient, the second physiological signal being indicative of a second physiological parameter different from the first physiological parameter (Abstract, second signal being indicative of oxygen saturation); 
determine a set of oxygen saturation values of the patient based on the second physiological signal (Abstract, oxygen saturation); and 
determine a relative time delay between arterial pressure values and the set of oxygen saturation values ([0026] phase difference between blood pressure and oxygen saturation), 
wherein the processing circuitry is configured to determine the autoregulation status of the patient based on the set of arterial pressure values, the set of oxygen saturation values, and the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values ([0026]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the autoregulation analysis of Widman with the teachings of Addison 2 as the application of a known technique for determining autoregulation to the known autoregulation analysis ready for improvement to yield predictable results of accurately assessed subject autoregulation.
	Regarding Claim 20, Widman and Addison 2 teach the device of claim 18, 
wherein the processing circuitry is configured to determine the first set of mean arterial pressure values based on a sampling window for the first set of mean arterial pressure values, 

wherein the processing circuitry is configured to determine the relative time delay between the first set of mean arterial pressure values and the set of oxygen saturation values based on a duration of the sampling window for the first set of mean arterial pressure values and a duration of the sampling window for the set of oxygen saturation values (See Claim 18 Rejection, the offset between the sampling windows of certain durations is the relative time delay).  

Response to Arguments
Applicant’s amendments and arguments filed 11/23/2020 with respect to the 35 USC 101 rejections have been fully considered and are not persuasive. Applicant argues that the claims integrate the judicial exception into a practical application. Examiner respectfully disagrees. This argument seems to be predicated on the idea that the claims provide an improvement in the technical field. While Examiner believes that that the Specification provides language for improvement in coordination between two displays for communication of mean arterial pressure, Examiner does not believe that the claims adequately describe this improvement. For example, in describing the improvement, Applicant points to language describing the first algorithm as tailored to provide an accurate autoregulation status of the patient. However, the claims generally describe a first algorithm, with no tailoring mentioned. The Applicant could describe in the remarks a specific algorithm that shows improved autoregulation output and amend claim 1 to have the specific algorithm as the first algorithm. Yet as of now, the claims do not capture this idea. 
Regarding Claims 2 and 13, an improvement is argued that the algorithms can coordinate to reduce or eliminate differences in the mean arterial pressure. However, no coordination is described in claim 2. Further the idea of coordination between devices to ensure 
Regarding Claim 18, the claim does not describe the use of algorithms to accomplish the previously cited improvements. And should, the argued improvement by coordination among displays, such an idea was known in the prior art of displaying patient physiological data (Hampapuram [0029]).
The rejection(s) is/are stands.
Applicant’s amendments and arguments filed 11/23/2020 with respect to the 35 USC 102(a)(1) rejections have been fully considered, but are not persuasive. Applicant’s amended language still only requires a processing circuitry configured to transmit data to a secondary system for display. Thus, Widman’s system fulfills the limitation by have processing circuitry ([0022]) that is capable of wireless communication ([0026]) and where communication to a display is already taught (Fig. 1). The system is then capable of wirelessly communicating with a monitor or display and is “configured to” perform the required communication with a multi-parameter monitor. Furthermore, a multi-parameter monitor can mean a display capable of displaying multiple parameters. 
Applicant’s amendments and arguments filed 11/23/2020 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Widman and Hutchinson.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791